Citation Nr: 1202537	
Decision Date: 01/24/12    Archive Date: 02/07/12

DOCKET NO.  08-32 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected bilateral pes planus with hammertoes.

2.  Entitlement to service connection for left foot Morton's neuroma.

3.  Whether new and material evidence, sufficient to reopen a claim of service connection for a low back disability to include as secondary to service-connected bilateral pes planus with hammertoes, has been received.

4.  Whether new and material evidence, sufficient to reopen a claim of service connection for a cervical spine disability to include as secondary to service-connected bilateral pes planus with hammertoes, has been received.

5.  Entitlement to service connection for headaches claimed as secondary to a cervical spine disability.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by which the RO, in pertinent part, denied entitlement to the benefits sought herein.

The issues of whether new and material evidence, sufficient to reopen a claim of service connection for a low back disability to include as secondary to service-connected bilateral pes planus with hammertoes, has been received; whether new and material evidence, sufficient to reopen a claim of service connection for a cervical spine disability to include as secondary to service-connected bilateral pes planus with hammertoes, has been received; and entitlement to service connection for headaches claimed as secondary to a cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Before January 8, 2009, the Veteran's service-connected bilateral pes planus with hammertoes was manifested by no more than moderate symptomatology.

2.  Effective January 8, 2009, the Veteran service-connected bilateral pes planus with hammertoes was manifested by no more than severe symptomatology; namely, the disability causes pain of the type that limits walking and standing.

3.  Morton's neuroma was not shown in service or for many years thereafter, and it is not causally connected to any service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected bilateral pes planus with hammertoes have not been met for the period prior to January 8, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).

2.  The criteria for entitlement to a disability evaluation of 30 percent, but no higher, for the Veteran's service-connected bilateral pes planus with hammertoes have been met effective January 8, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).

3.  Morton's neuroma was not incurred in active duty service, and it is not causally related to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of letters sent to the Veteran in June and August 2007 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in these matters.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the notice provided in June and August 2007 addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records and VA clinical records.  He was afforded VA medical examinations in furtherance of his claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected bilateral pes planus with hammertoes has been rated as 10 percent disabling by the RO under the provisions of Diagnostic Code 5276.  38 C.F.R. § 4.71a.

Diagnostic Code 5276 provides ratings for acquired flatfoot or pes planus.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling. Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  Id.  

On VA examination in November 2007, the Veteran reported left foot corticosteroid injections for Morton's neuroma.  He also complained of daily bilateral plantar and transverse arch pain associated with walking or standing.  He denied flare-ups of pain.  The Veteran had plantar arch support orthotics that were somewhat beneficial.  As to occupational impact, the Veteran indicated that he was self-employed as a scrap metal collector.  He indicated that his standing, walking, and weightbearing tolerance was limited to 45 to 60 minutes due to bilateral foot pain.  On objective examination, the examiner observed that the Veteran walked freely and briskly without an antalgic gait.  He was not wearing his off-the-shelf orthotics.  There was a bilateral hallux valgus deformity.  There was bilateral hammer toe formation.  The bilateral first metatarsophalangeal joints were enlarged and minimally tender to palpation.  The arches were slightly diminished and tender to palpation.  There were no hind, mid, or forefoot deformities.  There was no abnormal motion of the feet.  The bilateral Achilles tendons were tender at the calcaneal insertions.  They were intact and of normal alignment.  There were four degrees of angulation of the os calcis in relation to the long axis of the tibia bilaterally.  An X-ray study revealed normal feet.  The examiner diagnosed, in pertinent part, bilateral pes planus, hallux valgus, and hammertoes.

On January 2009 VA examination of the feet, the Veteran reported bilateral foot pain some of which resulted from his left Morton's neuroma.  Due to bilateral foot pain, the Veteran reported that he could not wear slippers around the house.  He could not go on long walks, dance, or participate in sports.  There were no flare-ups.  Pertinently, the examiner observed right foot hammertoes, mild flattening of the arch, and tenderness to palpation.  There was grade two pes planus of the right foot.  There was no right foot edema.  There was slight medial and lateral tenderness of the Achilles tendon at the insertion.  There were no calluses and no ulceration on the ventral surface of the right foot.  There was mild right foot hallux valgus with minimal local tenderness and an associated 15 degree angulation.  There was no movement of the metatarsophalangeal joint of the right great toe.  There was mild flattening of the arch that was tender to palpation.  There was a four-degree angulation of the Achilles tendon at its insertion.  The left foot exhibited tenderness to include that resulting from Morton's neuroma.  There was moderately tender hallux valgus with an associated 20-degree angulation.  There was no active motion of the metatarsophalangeal joint of the left great toe.  There was a four-degree valgus angulation of the Achilles tendon at the insertion, which was slightly more pronounced than on the right.  There were left foot hammertoes as well as mild flattening of the arch, which was tender to palpation.  There was grade three pes planus on the left.  The examiner diagnosed bilateral pes planus, more pronounced on the right and bilateral hammertoe deformities.  

The examiner noted that left foot pain was almost unbearable with weightbearing.  There was no weakness of the left foot, but there was some stiffness.  There was no swelling, heat, redness, or fatigability.  There was pain on standing, and the Veteran could only walk a block at a time.  There were no periods of flare-up of joint disease.  Orthotics helped slightly.  The Veteran could stand five minutes and walk one or two blocks at a time.  There was painful motion of the feet bilaterally, left greater than right.  There was no edema, instability, and there was no weakness.  However, there was severe tenderness around the left foot neuroma.  There were no calluses, and there was no tissue breakdown.  The alignment of the Achilles tendon shows the valgus deformity slightly more pronounced on the left.  There was no forefoot or midfoot malalignment.  There was no evidence of abnormal weightbearing.  

Before the January 8, 2009 VA examination, the Veteran's service-connected bilateral pes planus with hammertoes did not exhibit the type of symptomatology associated with a 30 percent evaluation.  There was no evidence of marked deformity, and there does not appear to have been significant pain on manipulation.  Furthermore, the evidence does not indicate swelling on use or characteristic callosities before that date.  Indeed, there was pain but no flare-ups.  The arches were only slightly tender, and the examiner observed that the Veteran walked freely and briskly without an antalgic gait.  As such, a rating in excess of 10 percent for the service-connected bilateral pes planus with hammertoes is not warranted prior to January 8, 2009.  38 C.F.R. § 4.71a, Diagnostic Code 5276; see also Hart, supra.  

Effective January 8, 2009, the Veteran's service-connected bilateral pes planus with hammertoes appears to have worsened.  While marked deformity was not shown regarding either foot and there was no indication of material swelling or characteristic callosities, both the objective evidence and the Veteran's assertions have reflected significant pain on use, which limited walking and standing.  As such, the Board is of the opinion that the Veteran's disability picture is severe in nature.  Consequently, a 30 percent evaluation is warranted effective January 8, 2009.  Id.

At no time has the Veteran's symptomatology been pronounced.  Specifically, there is no marked pronation or extreme tenderness to palpation of the plantar surfaces of the feet associated with the service-connected pes planus with hammertoes.  There is no marked inward displacement or severe spasm of the tendo achillis on manipulation.  In short, the manifestations necessary for a 50 percent evaluation for bilateral pes planus are absent, and a 50 percent evaluation is not warranted at any time during the appeal period.  Id.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2011) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 (2011) provides that consideration also be given to weakened movement, excess fatigability, and incoordination.  Functional loss due to pain and weakness was taken into consideration in the assignment of the increased 30 percent scheduler evaluation.  Weakened movement, excess fatigability, and incoordination are not shown.  

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that a claim for a TDIU is not raised by the record.  Specifically, the evidence of record fails to show that the Veteran is unemployable due to the service-connected bilateral pes planus with hammertoes, and neither the Veteran nor his representative has contended as much.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Id.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral pes planus with hammertoes is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral pes planus with hammertoes with the established criteria found in the rating schedule for flat feet shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.

Service Connection 

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  

The service treatment records do not reflect the presence of Morton's neuroma.  On VA examination in August 1986, the Veteran reported cramps in the legs with prolonged walking and standing, but he did not mention any sort of specific left foot pain.

Starting in approximately 1995, the record reflects diagnoses of plantar fasciitis.

On VA examination in May 1999, the Veteran reported sensitivity in the interspace between the ring and middle toes and over the metatarsal head.  The examination report reflects that the foregoing "new" symptomatology began only a few years earlier.  The examiner indicated that the symptoms were consistent with a plantar neuroma.  

A VA progress note dated in June 2001 reflects a history of Morton's neuroma.  Subsequent VA clinical records indicate treatment for left Morton's neuroma.  

The Veteran underwent a VA orthopedic examination in November 2007.  On examination, he reported corticosteroid injections for his left Morton's neuroma.  The examiner diagnosed left foot Morton's neuroma.  The examiner opined that it was unlikely that the Morton's neuroma was related to the service-connected pes planus.  The examiner opined, rather, that the Morton's neuroma was related to the aging process.  

In January 2009, the Veteran was afforded another VA orthopedic examination.  Based on an examination of the Veteran, medical history as reported by the Veteran, and a review of the claims folder, the examiner opined that the left foot Morton's neuroma was unrelated to service, as the condition was not mentioned in the service treatment records.  As well, the examiner explained that neuromas were not caused by pes planus and that the Veteran's Morton's neuroma did not result from his pes planus.

The record contains no mention of left foot Morton's neuroma until many years after service.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The competent medical opinions herein do not indicate the precise etiology of the condition, although a VA examiner suggested that it was a result of the aging process.  In any event, the relevant evidence reflects that the Veteran's left foot Morton's neuroma is not due to service, as the service treatment records are silent as to the condition.  The competent evidence also indicates that the Veteran's Morton's neuroma is not due to the service-connected bilateral pes planus because the medical literature did not support the proposition that neuromas were caused by pes planus.  Because there appears to be no nexus between the Veteran's left foot Morton's neuroma and service, service connection for the condition is not warranted on a direct basis.  38 C.F.R. § 3.303.  Furthermore, secondary service connection is not warranted, because the competent medical evidence indicates that pes planus does not cause Morton's neuroma.  It follows that the Veteran's left Morton's neuroma is not the proximate result of his service-connected bilateral pes planus.  38 C.F.R. § 3.310.

The Board has also considered the Veteran's lay statements asserting that his left foot Morton's neuroma is due to his service-connected pes planus.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to diagnose a specific nerve abnormality to include Morton's neuroma.  

As stated, the competent evidence concerning the etiology of the Veteran's left foot Morton's neuroma has been provided by VA medical personnel who have examined the Veteran during the current appeal and who have rendered pertinent opinions in conjunction with their evaluations.  The medical findings as provided in the VA examination reports directly address the matter herein, namely whether the Veteran's left Morton's neuroma is related to service or to the service-connected bilateral pes planus.  The Board finds these medical opinions to be more probative than the Veteran's lay assertions regarding etiology, as the diagnosis of Morton's neuroma is of the type that requires medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

An evaluation in excess of 10 percent for the Veteran's service-connected bilateral pes planus with hammertoes is denied for the period prior to January 8, 2009.  

An evaluation of 30 percent for the Veteran's service-connected bilateral pes planus with hammertoes is granted effective January 8, 2009 subject to the law and regulations governing the payment of veterans' benefits.  

Service connection for Morton's neuroma is denied.  

REMAND

Regarding the claims remanded herein, corrective VCAA notice is necessary.  The RO previously denied entitlement to service connection for a low back disability and for a cervical spine disability by rating decisions that became final.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.1103 (2011) (outlining the procedures and time limitations for appealing adverse RO determination to the Board and the finality of those determinations not timely appealed).  Service connection for these claimed disabilities was last denied in a final September 2003 rating decision.  In order to reopen a finally decided claim, an appellant must submit new and material evidence.  38 C.F.R. § 3.156 (2011).  

When an appellant files a claim that necessitates the submission of new and material evidence, VA is required to provide a specific type of notice under VCAA.  See generally Kent v. Nicholson, 20 Vet. App. 1 (2006).  This is true despite the fact that the Veteran has claimed entitlement to service connection under a theory of entitlement not previously raised.  Specifically, rather than direct service connection, the Veteran is now claiming entitlement to service connection on a secondary basis.  Ashford v. Brown, 10 Vet. App. 120 (1997); see also 38 C.F.R. § 3.310 (2011) (the regulation pertaining to secondary service connection).  

In Kent, the Court clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

The Board also finds that, because adjudication of the Veteran's claim of entitlement to service connection for a cervical spine disability to include as secondary to service-connected pes planus will affect his claim of entitlement to service connection for headaches, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's claim of entitlement to service connection for headaches claimed as secondary to a cervical spine disability is deferred.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Send the Veteran a VCAA notice letter that complies with the Court's holding in Kent.  Specifically, the letter must detail the type of evidence needed to reopen the claims of service connection for a low back disability and for a cervical spine disability, explain the bases of the prior denials of service connection, and describe what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denials of service connection.  

2.  Review the record and ensure that all the above action is completed.  When the RO/AMC is satisfied that the record is complete, the claims should be readjudicated.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with a supplemental statement of the case and allow the appropriate time for response.  Thereafter, the claims should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


